Citation Nr: 0801275	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  03-05 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a lung disorder, 
claimed as residuals of cold weather exposure, to include 
emphysema. 


REPRESENTATION

Veteran represented by:	Jenny Y. Twyford, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1953 to June 
1957.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in June 1998 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  

This matter was remanded by the Board for further evidentiary 
development in September 2000, August 2002, and February 
2004.  

In an October 2006 order, the U.S. Court of Appeals for 
Veterans Claims (Court) remanded this matter to the Board 
pursuant to an October 2007 joint motion for remand.  In this 
motion, additional development is sought related to the 
veteran's service medical records.  This appeal is therefore 
REMANDED again to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required.


REMAND

The October 2007 joint motion notes that the RO has attempted 
to obtain the veteran's service medical records from the 
National Personnel Records Center (NPRC).  But the joint 
motion also notes that the NPRC has not responded to the RO's 
request for these records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should again contact the 
NPRC, and should again request that the 
veteran's service medical records be 
forwarded to the RO.  

2.  The record should clearly note if 
the NPRC cannot locate the veteran's 
service medical records.  

3.  The RO should readjudicate the issue 
on appeal.  If a determination remains 
unfavorable to the veteran, the RO should 
issue a Supplemental Statement of the 
Case that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


